DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS)s submitted on 03/17/2020 and 07/23/2020 have been considered by the examiner.

Response to Amendment

The Amendments filed 02/25/2022 responsive to the Restriction Requirement filed 01/04/2022 has been entered. Claims 1 and 17 have been amended. Claims 1-20 are pending in this application.

Election/Restrictions

Applicant's election with traverse of Group l, a tool, Claims 1-17, in the reply filed on 02/25/2022 is acknowledged. The traversal is on the ground(s) that

“Furthermore, it is respectfully submitted that the subject matter of the apparatus claims and the process claims is sufficiently similar not to impose an undue burden on the Examiner to examine the claims of all three groups. MPEP § 803 clearly states that “if the search and examination of an entire application can be made without serious burden, the Examiner must examine it on the merits, even though it includes claims to distinct or independent inventions” (emphasis added).”
These are not found persuasive because:
Although the claim has been amended, the process as claimed can be practiced by another and materially different apparatus or by hand, i.e. the heating can be performed by another heating element positioned over the composite material – opposite side to the first layer. Furthermore, as recited in the Restriction Requirement filed 01/04/2022, each invention is classified in separate classification and is in a separate statue in the art (See MPEP 803 and 808.02). Thus, the requirement is still deemed proper and is therefore made FINAL
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 11, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mironov (US 2010/0230575).

With respect to claim 1, Mironov teaches a tool (“the mould electric heating and air cooling system”, Pa [0022]) for forming a composite part, the tool comprising:
a first layer (“the first mould shell 2”), comprising a part-interface surface (“the working surface 1”) and a core-interface surface, the part-interface surface being opposite the core-interface surface (Pa [0024]);
a heating element (“The heating wires 3”), coupled to the first layer, the heating element being configured to supply heat to the first layer (“The heating wires 3 are 
a second layer (“the second mould shell 5”), spaced apart from the first layer (Pa [0023]); and
a low-density core (“the core layer 4”), interposed between the first layer and the second layer such that the core-interface surface and the second layer interface with the low-density core (“the core layer 4 interposing between the first mould shell 2 and the second mould shell 5”, Pa [0023]), the low-density core having a density less than the first layer and the second layer and the low-density core comprising a plurality of empty cells at least partially defined by the first layer and the second layer (“The air flow perforations 10 may be arranged, for example, in a honeycomb pattern”, Pa [0025]);
wherein each one of the plurality of empty cells extends across a width or a length of the first layer and the second layer (“the core layer 4 for cooling air flow is formed from materials with a plurality of air flow perforations 10 parallel to each other. The air flow perforations 10 may be arranged, for example, in a honeycomb pattern when viewed from direction Y, that is, as viewed from the front or back surface direction.”, Pa [0025]).

With respect to claim 3, Mironov as applied to claim 1 above further teaches a fluid manifold (“a cooling air supply equipment”) fluidically coupled with the low-density core, wherein the fluid manifold is configured to force a gas into and through the low-density core (“a cooling air supply equipment … is connected to the through holes 7 in the second mould shell 5”, Pa [0027]; “each of the through holes 7 is communicated 

With respect to claims 4 and 5, Mironov as applied to claim 3 above further teaches that the gas has a temperature less than the first layer (“cooling air from the cooling air supply equipment is provided into the core layer 4 via some of the through holes 7, flowing in the corrugated passage 9 or the air flow perforations 10, and discharged out of the core layer 4 via the other through holes 7 with heat of the mould. Thus, the mould can be cooled down effectively and rapidly.”, Pa [0029]).

With respect to claim 11, Mironov as applied to claim 1 above further teaches that the heating element comprises a resistive heating element integrated into the first layer (“current is applied to the heating wires 3, so precise and equal control of the mould temperature can be obtained.”, Pa [0029]). 

With respect to claim 13, Mironov as applied to claim 1 above further teaches that the first layer (“the first mould shell 2”) is a composite lamination which is formed by resin infusion process, using epoxy or vinyl ester resin with fiberglass or carbon fiber, and the heating element (“the heating wires 3”) are installed in the first layer (“the first mould shell 2”) (Pa [0024]), thus one would appreciate the heating element is interposed between the upper composite layer and the lower composite layer.

With respect to claim 16, Mironov as applied to claim 1 above further teaches that a fluid is flowable through the low-density core from one side of the low-density core to an opposite side of the low-density core by flowing along a same one of the plurality of empty cells extending across the entirety of the width or length of the first layer and the second layer (“the core layer 4 for cooling air flow is formed from materials with a plurality of air flow perforations 10 parallel to each other. The air flow perforations 10 may be arranged, for example, in a honeycomb pattern when viewed from direction Y, that is, as viewed from the front or back surface direction.”, Pa [0025]; “cooling air from the cooling air supply equipment is provided into the core layer 4 via some of the through holes 7, flowing in the corrugated passage 9 or the air flow perforations 10, and discharged out of the core layer 4 via the other through holes 7 with heat of the mould.”, Pa [0029]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 6-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mironov (US 2010/0230575) as applied to claim 1 above, and further in view of Sorensen (US 2013/0113141).

With respect to claim 2, Mironov as applied to claim 1 above is silent to a backup support structure attached to the second layer.
In the same field of endeavor, a mould for forming a composite, Sorensen teaches that the mould includes a core member 1 sandwiched between two outer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mironov with the teachings of Sorensen and provide a support structure attached to the second layer (“the second mould shell 5”) to support the tool and the composite part.

With respect to claim 6, Mironov as applied to claim 1 above teaches that the low-density core comprises a honeycomb structure (Pa [0025]), and alternatively, cooling air passes therethrough in the direction 6 (FIG. 1), but does not explicitly teach that adjacent ones of the plurality of empty cells are fluidically interconnected by a fluid port formed in the low-density core.
In the same field of endeavor, a mould for forming a composite, Sorensen teaches that the mould includes a core member 1 sandwiched between two outer shells 2, 3 (Pa [0034]), the core member comprises a honeycomb structure (Pa [0039]), and the cell walls are provided with openings 14 being intended to allow a fluid, such as a coolant, to pass from one cell to another (Pa [0036]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mironov with the teachings of Sorensen and substitute Sorensen’s honeycomb structure including the openings for Mironov’s in order to allow the cooling air to pass from one cell to another.

With respect to claim 7, Sorensen as applied in the combination regarding claim 6 above further teaches that the honeycomb structure at least partially defines the plurality of empty cells (Fig. 1); each one of the plurality of empty cells has a polygonal-shaped cross-section (Fig. 1); the honeycomb structure comprises a plurality of fluid ports (“openings 14”); and each one of the plurality of fluid ports of the honeycomb structure fluidically interconnects a corresponding set of adjacent ones of the plurality of empty cells (“the cell walls are provided with openings 14 being intended to allow a fluid, such as a coolant, to pass from one cell to another”, Pa [0036]).

With respect to claim 8, Sorensen as applied in the combination regarding claim 7 above further teaches that the honeycomb structure comprises sidewalls (“the cell walls”) that partially define the plurality of empty cells; and the plurality of fluid ports (“openings 14”) are defined by apertures formed in the sidewalls of the honeycomb structure (“the openings 14 in the cell walls may be simple perforations”, Pa [0037]).

With respect to claim 15, Mironov as applied to claim 1 above does not explicitly teach that the part-interface surface of the first layer has at least one contour; and the at least one contour of the part-interface surface of the first layer corresponds with a contour of the composite part.
In the same field of endeavor, a mould for forming a composite, Sorensen teaches that the mould includes a core member 1 sandwiched between two outer shells 2, 3 (Pa [0034]) and Fig. 6 shows that the mould surface has contours corresponding with a contour of the composite part.
.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mironov (US 2010/0230575) as applied to claim 1 above.

With respect to claim 9, in another embodiment, Mironov as applied to claim 1 above further teaches that each one of the plurality of empty cells extends across an entirety of a width or length of the first layer and the second layer (“the core layer 4 includes corrugated passages 9 composing of channels 8 or C or U shape in section perpendicular to the axis of the corrugated passages 9”, Pa [0025]), thus the low-density core comprises a corrugated panel having a plurality of corrugations (the core itself would be a corrugated panel having corrugations); and each one of the corrugations defines a corresponding one of the plurality of empty cells that extend across the entirety of the width or length of the first layer and the second layer (“The core layer is … configured for the cooling air to pass therethrough in the direction 6 (FIG. 1). For example, the core layer 4 includes corrugated passages 9 composing of channels 8 or C or U shape in section perpendicular to the axis of the corrugated passages 9”, Pa [0025]).

With respect to claim 10, in another embodiment, Mironov as applied to claim 1 above further teaches that each one of the plurality of empty cells extends across an entirety of a width or length of the first layer and the second layer (“The core layer is … configured for the cooling air to pass therethrough in the direction 6 (FIG. 1). For example, the core layer 4 includes corrugated passages 9 composing of channels 8 or C or U shape in section perpendicular to the axis of the corrugated passages 9”, Pa [0025]), thus the low-density core itself would be a corrugated panel having a plurality of corrugations, but does not explicitly teach that the low-density core comprises a plurality of corrugated strips spaced apart from each other along the width or length of the first layer and the second layer; each one of the corrugated strips comprises a plurality of corrugations; and each one of the plurality of empty cells that extend across an entirety of the width or length of the first layer and the second layer is defined between corresponding adjacent ones of the plurality of corrugated strips. However, one would have found it obvious to divide one corrugated panel into multiple corrugated strips in order to make the core layer comprising multiple corrugated passages or channels, since the Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mironov (US 2010/0230575) as applied to claim 1 above, and further in view of Matsen et al. (US 2003/0106890).

With respect to claim 12, Mironov as applied to claim 1 above teaches that the heating element (“4”) is integrated into the first layer, but is silent to an inductive heating element.
In the same field of endeavor, a forming apparatus, Matsen teaches that the apparatus 8 is an inductive heating forming apparatus (Pa [0022]) which comprises a plurality of induction coils 70 extending through the die and being connected to an external power source or coil driver 76 (Pa [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mironov with the teachings of Matsen and substitute Matsen’s induction coils for Mirovo’s heating wires and connect the induction coils to the external power source for the purpose of heating the first surface layer.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mironov (US 2010/0230575) as applied to claim 1 above, and further in view of Griffith (US 2009/0191345).

With respect to claim 14, Mironov as applied to claim 1 above teaches that the first layer (“the first mould shell 2”) is a composite lamination, and the heating element (“the heating wires 3”) are installed according to the heating plan directly in heating zones of the first layer (“the first mould shell 2”) (Pa [0024]) and Figs, 1, 3 and 4 show that the heating wires 3 are positioned closed to the core-interface surface of the first layer, but does not specifically teach that the first layer is made of a metallic material.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mironov with the teachings of Griffith and substitute Griffith’s metal layer for Mirovo’s first layer and couple the heating element to the core-interface surface of the metal layer for the purpose of thermal conductivity.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mironov (US 2010/0230575) in view of Sorensen (US 2013/0113141).

With respect to claim 17, Mironov teaches a tool (“the mould electric heating and air cooling system”, Pa [0022]) for forming a composite part, the tool comprising:
a first layer (“the first mould shell 2”), comprising a part-interface surface (“the working surface 1”) and a core-interface surface, the part-interface surface being opposite the core-interface surface (Pa [0024]);
a heating element (“The heating wires 3”), coupled to the first layer, the heating element being configured to supply heat to the first layer (“The heating wires 3 are installed according to the heating plan directly in heating zones of the first mould shell 2”, Pa [0024]);

a honeycomb core (“the core layer 4”, “in a honeycomb pattern”, Pa [0025]), interposed between the first layer and the second layer such that the core-interface surface and the second layer interface with the honeycomb core (“the core layer 4 interposing between the first mould shell 2 and the second mould shell 5”, Pa [0023]), the honeycomb core inherently comprising a plurality of empty cells having a polygonal-shaped cross-section and at least partially defined by the first layer and the second layer.
Mironov teaches that the low-density core comprises a honeycomb structure (Pa [0025]), and alternatively, cooling air passes therethrough in the direction 6 (FIG. 1), but does not explicitly teach a plurality of fluid ports in the honeycomb core, wherein each one of the plurality of fluid ports fluidically interconnects a corresponding set of adjacent ones of the plurality of empty cells.
In the same field of endeavor, a mould for forming a composite, Sorensen teaches that the mould includes a core member 1 sandwiched between two outer shells 2, 3 (Pa [0034]), the core member comprises a honeycomb structure (Pa [0039]), and the cell walls are provided with openings 14 being intended to allow a fluid, such as a coolant, to pass from one cell to another (Pa [0036]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mironov with the teachings of Sorensen and substitute Sorensen’s honeycomb structure including the openings for Mironov’s in order to allow the cooling air to pass from one cell to another.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/YUNJU KIM/Examiner, Art Unit 1742